United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 14, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-40301
                           Summary Calendar



NORMA E. FERGUSON CERVANTES,

                                     Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                     Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. C-03-CV-41
                      --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Norma E. Ferguson Cervantes appeals the district court’s

judgment dismissing her complaint and affirming the

Commissioner’s decision denying her claim for Social Security

disability insurance benefits.    Cervantes argues that the

administrative law judge (“ALJ”) erred by failing to consider the

combined effects of her impairments and by discounting the

opinion of Dr. Childers.    Cervantes challenges the ALJ’s

determination that she had the residual functional capacity to


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40301
                                -2-

perform a broad range of light exertional work.    Cervantes also

makes arguments related to the appropriate onset date for her

mental disability.

     The record shows that the ALJ considered Cervantes’s

physical and mental impairments when making his disability

determination.   See Loza v. Apfel, 219 F.3d 378, 393 (5th Cir.

2000).   The record also supports the ALJ’s decision to afford

little weight to Dr. Childers’s opinion.    See 20 CFR § 404.1527.

The ALJ’s determination that Cervantes has the residual

functional capacity to perform a significant range of light work

is supported by substantial evidence.     See Leggett v. Chater,

67 F.3d 558, 564 (5th Cir. 1995).   Because the ALJ’s

determination that Cervantes is not disabled is supported by

substantial evidence, we do not reach her arguments concerning

the onset date of her mental disability.

     AFFIRMED.